Case 1:19-cv-01940-TWP-DML Document 83-4 Filed 03/30/20 Page 1 of 5 PageID #: 592




           EXHIBIT D
Case 1:19-cv-01940-TWP-DML Document 83-4 Filed 03/30/20 Page 2 of 5 PageID #: 593
                                 Stefania Perrong

                                                                        Page 1
               IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF INDIANA
                    INDIANAPOLIS DIVISION

             ANDREW PERRONG,         : CIVIL ACTION NO.
             on behalf of            : 1:19-cv-01940-TWP-
             himself and             : DML
             others similarly        :
             situated,               :
                                     :
               Plaintiff and         :
               Counter-Claim         :
               Defendant,            :
                                     :
                   vs.               :
                                     :
             GOLDEN RULE             :
             INSURANCE               :
             COMPANY,                :
                                     :
               Defendant and         :
               Counter-              :
               Claimant,             :
                                     :
                   and               :
                                     :
             AMERICAN SELECT         :
             PARTNERS, LLC,          :
                                     :
               Defendant and         :
               Third-Party           :
               Plaintiff,            :
                                     :
                   vs.               :
                                     :
             DATAMAX, LLC,           :
                                     :
               Third-Party           :
               Defendant.            :

                               - - -
                     Philadelphia, Pennsylvania
                           March 5, 2020
                               - - -


                              WWW.KLWREPORTERS.COM
Case 1:19-cv-01940-TWP-DML Document 83-4 Filed 03/30/20 Page 3 of 5 PageID #: 594
                                 Stefania Perrong

                                                                       Page 39




      16       Q.          What happened to the documents?
      17       A.          The documents was there.         Then
      18       another client came for me.          So, again, they
      19       always come to the tellers office because my
      20       office is locked.       I have to meet them.
      21       That's for protection.         I have to meet
      22       somebody in the tellers lobby.           Then I can
      23       take the clients, if I know them, to my
      24       office.     If I don't know somebody, I cannot
      25       take anybody to my office if I don't know


                              WWW.KLWREPORTERS.COM
Case 1:19-cv-01940-TWP-DML Document 83-4 Filed 03/30/20 Page 4 of 5 PageID #: 595
                                  Stefania Perrong

                                                                       Page 40
        1      them.
        2                  So there was the client who came to
        3      me, and he make appointment, and I take her
        4      to my office.       And when I came to my office,
        5      the envelope was on my desk.
        6      Q.          Okay.    And what did you do with it?
        7      A.          I called my son saying that I have
        8      some envelope, and I don't know what to do
        9      with it.     He said that he would come and
      10       take it.
      11       Q.          Okay.    Did he do that?
      12       A.          Yes.
      13       Q.          Your son Andrew Perrong did that?
      14       A.          Yes.
      15       Q.          Okay.    So he took the envelope that
      16       was left in your office space?
      17       A.          Yes.
      18       Q.          Do you know what happened after
      19       that?
      20       A.          No, I didn't ask him.
      21       Q.          Did you see the envelope after
      22       that?
      23       A.          No.
      24       Q.          Did you talk to Andrew at all about
      25       the envelope after that?


                              WWW.KLWREPORTERS.COM
Case 1:19-cv-01940-TWP-DML Document 83-4 Filed 03/30/20 Page 5 of 5 PageID #: 596
                                 Stefania Perrong

                                                                       Page 41
        1      A.          No.   No, I talk, I say that I don't




                              WWW.KLWREPORTERS.COM
